(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: lower cutting element, upper cutting element, and force transmission mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

2.	Applicant’s election without traverse of Species A (Figure 1) in the reply filed on 1/6/2022 is acknowledged. Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2022.

3.	In claim 12, line 12, after “said one end,” it is recommended that ---of said plate--- be inserted. In claim 12, line 14, after “said one end,” it is recommended that ---of said linkage--- be inserted. 

4.	Claim 12 is objected to because of the following informalities:  in line 2, “;” should be 
---:---.  Appropriate correction is required.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether limitation “wherein said 

6.	Claims 1-7, 9-11, and 18-19 are allowed. The following is an examiner’s statement of reasons for indicating allowable subject matter: The claims distinguish over closest prior art cited in the 892. For example, Rockwood et al. (US 5665090) discloses an apparatus involving blades (e.g. 32, 34) for cutting bone (e.g. 70) but fails to disclose at least upper cutting element comprising a plurality of blades, lower cutting element, frame, handle, and force transmission mechanism as claimed. There would have been no obvious reason to modify the Rockwood et al. apparatus to satisfy at least these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Rockwood et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Rockwood et al. reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775